DETAILED ACTION
Allowable Subject Matter

Claims 1-24 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The art made of record Ohtomo et al. US 2014/141341 discloses a glass ceramic solid electrolyte obtained according to the [examples 1-5, table I] utilizing Lil, Li2S and P2S5 in the ratios required to achieve a composition with formula xLiI-(100-x)(0.75Li2S-0.25P2S5) where x = 14, 15, 20, 24, 25 [0041];
The glass-ceramic electrolytes of example 3 has composition Li7.0P2.0S8.0I and its XRD pattern [0041] exhibits diffraction peaks at of 20, 24 and 29° with a FWHM of less than 2° [Fig. 3].
However, Ohtomo would not provide a teaching for the lithium phosphorous, sulfur element that would be characterized by the XRD peak values of the catholyte material and the specifics required in independent Claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GARY D HARRIS/           Primary Examiner, Art Unit 1727